--------------------------------------------------------------------------------

EXHIBIT 10.26


RESTRICTED STOCK UNIT GRANT CERTIFICATE
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN
(DIRECTOR)


KKR & Co. Inc. (the “Corporation”), pursuant to its KKR & Co. Inc. 2019 Equity
Incentive Plan (the “Plan”), hereby grants to the Grantee set forth below, who
is a member of the board of directors of the Corporation, the number of
Restricted Stock Units (“RSUs”) set forth below.  The RSUs are subject to all of
the terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety.  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
 
Grantee:
Participant Name
   
Date of Grant:
Grant Date
   
Number of RSUs:
Number of Awards Granted
   
Vesting Schedule:
The following sets forth each applicable Service Vesting Date upon which the
RSUs granted hereunder shall become vested, subject to the Grantee’s continued
Service through each such date and other terms and conditions contained in the
attached Restricted Stock Unit Grant Agreement.




 
Percentage of RSUs Vesting:
 
Applicable Service Vesting Date:


     
 


     
 


       

*          *          *
 

--------------------------------------------------------------------------------


THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT GRANT
CERTIFICATE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT CERTIFICATE, THE
RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN.


KKR & CO. INC.
 
GRANTEE
   
 
   
Electronic Signature
By:
 
Name: Participant Name
Title:
 
Date: Grant Date




--------------------------------------------------------------------------------


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN
(DIRECTOR)


Pursuant to the Restricted Stock Unit Grant Certificate (the “RSU Grant
Certificate”) delivered to the Grantee (as defined in the RSU Grant
Certificate), and subject to the terms of this Restricted Stock Unit Agreement
(this “Agreement”) and the KKR & Co. Inc. 2019 Equity Incentive Plan (the
“Plan”), KKR & Co. Inc. (the “Corporation”) and the Grantee agree as follows.
The RSU Grant Certificate is incorporated into and deemed a part of this
Agreement. Capitalized terms not otherwise defined herein or in Appendix A
(attached hereto) shall have the meaning set forth in the Plan.
 
RECITALS
 
WHEREAS, the board of directors of the Corporation (the “Board”) has determined
it is in the best interests of the Corporation to provide the Grantee with this
Agreement and the RSU Grant Certificate pursuant to and in accordance with the
terms of the Plan.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to the
following:
 
ARTICLE I
GRANT OF RESTRICTED STOCK UNITS
 
Section 1.1.   Grant of Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, the Corporation hereby grants to
the Grantee the number of Restricted Stock Units (“RSUs”) provided in the RSU
Grant Certificate (with each RSU representing an unfunded, unsecured right to
receive one share of Class A Common Stock upon vesting, subject to any
adjustment pursuant to Section 9 of the Plan).
 
ARTICLE II
VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS


Section 2.1.   Vesting of RSUs.
 


(a)
Subject to the terms and conditions contained herein and in the Plan, the RSUs
shall vest as provided in the RSU Grant Certificate and this Section 2.1.

 


(i)
Subject to the Grantee’s continued service as a director of the Corporation
(“Service”) through the Service Vesting Date(s) as specified in the RSU Grant
Certificate, the RSUs shall become vested on such date(s) as to the
percentage(s) of RSUs set forth in the RSU Grant Certificate.

 


(ii)
If, prior to the date the RSUs are vested as provided in Section 2.1(a)(i) above
or otherwise terminate pursuant to Section 2.1(b) below: (A) the Grantee dies or
experiences a Disability or (B) there occurs a Change in Control, then all
unvested RSUs shall be vested as a result thereof.

 


(iii)
All RSUs that become vested under this Section 2.1(a) shall be Settled pursuant
to Section 2.2 of this Agreement.

 


(b)
If the Grantee’s Service terminates for any reason other than due to the
Grantee’s death or Disability, all then unvested RSUs shall immediately
terminate and be forfeited without consideration, and no shares of Class A
Common Stock shall be delivered hereunder.

 
1

--------------------------------------------------------------------------------


Section 2.2.   Settlement of RSUs.
 


(a)
To the extent that an RSU becomes vested and the applicable Service Vesting Date
has occurred, the applicable percentage of RSUs shall be Settled as soon as
administratively practicable on or following the applicable Service Vesting
Date. The Settlement of RSUs that become vested upon a termination of Service
due to Grantee’s death or Disability or due to a Change in Control, as
applicable, shall not be accelerated such that any such RSUs shall be Settled on
the applicable Service Vesting Date as set forth on the RSU Grant Certificate
that such RSUs would otherwise have become vested. The date on which any RSU is
to be Settled hereunder is referred to as a “Delivery Date.”





(b)
On any Delivery Date, each vested RSU being Settled shall be cancelled in
exchange for the Corporation delivering to the Grantee the number of shares of
Class A Common Stock equal to the number of RSUs that are to be Settled on such
Delivery Date pursuant to Section 2.2(a).  The foregoing deliveries shall in all
instances be subject to Sections 4.4 and 4.6.

 


(c)
Subject to the provisions of this Article II relating to the number of RSUs that
are to be Settled on any applicable Delivery Date and solely to the extent
permitted under Section 409A, if applicable, the Corporation may impose such
other conditions and procedures in relation to the Settlement of RSUs as it may
reasonably determine.

 
Section 2.3.   No Dividend Payments. The RSUs granted to the Grantee hereunder
do not include the right to receive any dividend payments.
 
ARTICLE III
RESTRICTIONS ON TRANSFERS
 
Section 3.1.   Transfer Restrictions on RSUs.
 


(a)
The Grantee may not Transfer all or any portion of the Grantee’s RSUs to any
Person (including to any Permitted Transferee) without the prior written consent
of the Administrator, which consent may be given or withheld, or made subject to
such conditions (including the receipt of such legal or tax opinions and other
documents that the Corporation may require) as determined by the Administrator.

 


(b)
Prior to a Transfer of any RSUs to any Person that the Administrator consents
to, such Person must consent in writing to be bound by this Agreement and
deliver such consent to the Administrator.

 


(c)
Any purported Transfer of RSUs that is not in accordance with this Section 3.1
is null and void.

 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1.   Governing Law. This Agreement and RSU Grant Certificate shall be
governed by, and construed in accordance with, the laws of the State of New
York, United States of America, without giving effect to any otherwise governing
principles of conflicts of law that would apply the Laws of another
jurisdiction.
 
Section 4.2.   Plan.  The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this Agreement, the Plan
shall govern and control.
 
Section 4.3.   Arbitration. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE U.S. FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW YORK
FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4.3, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR


2

--------------------------------------------------------------------------------


CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Any controversy or claim arising out of or relating to this
Agreement (or the breach thereof) shall be settled by arbitration conducted by a
single arbitrator in New York, New York in accordance with the then-existing
Rules of Arbitration of the International Chamber of Commerce.  If the parties
to the dispute fail to agree on the selection of an arbitrator within 30 days of
the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment.  The arbitrator shall be a lawyer and shall
conduct the proceedings in the English language. Judgment on the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.  The
arbitrators shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling the other party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award. The Grantee irrevocably appoints
the Secretary or General Counsel of the Corporation as such Grantee’s agent for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise such Grantee
of any such service of process, shall be deemed in every respect effective
service of process upon the Grantee in any such action or proceeding. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, to obtain interim relief or as otherwise required by law,
neither a party nor an arbitrator may disclose the content or results of any
arbitration hereunder without the prior written consent of the Corporation and
the Grantee, other than general statements.
 
Section 4.4.   Remedies; Recoupment; Right to Set-Off.
 


(a)
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by Law or under the terms of any other
applicable agreement.





(b)
To the extent required or advisable, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules promulgated thereunder and any
other similar Laws including, as applicable, but not limited to the European
Directives 2011/61/EU, 2013/36/EU and 2014/91/EU, the Administrator may specify
in any other document or a policy to be incorporated into this Agreement by
reference, that the Grantee’s rights, payments, and benefits with respect to
RSUs awarded hereunder and/or Class A Common Stock delivered to the Grantee in
respect of RSUs awarded hereunder shall be subject to reduction, cancellation,
forfeiture or recoupment.

 


(c)
The Grantee further acknowledges and agrees that KKR Group shall have the right
to clawback, forfeit, cancel, recoup, reduce or set-off any distribution or
payment that is due or payable (or that the Administrator reasonably determines
may become due or payable) to the Grantee pursuant to any agreement with the KKR
Group (including but not limited to partnership agreements of KKR Holdings L.P.,
KKR Holdings II L.P. and KKR Associates Holdings L.P.) or otherwise for the
purpose of fulfilling any present or future obligation or liability of whatever
nature (whether matured or unmatured, absolute or contingent) that the Grantee
has to make (or that the Administrator reasonably determines may become such an
obligation or liability to make) any payment or contribution to the KKR Group,
regardless of whether the payment or contribution is currently due or payable,
or may be due or payable in the future, whether in advance of or without
adjudication (provided that the Administrator must act in good faith when
determining any contribution or payment that may become due or payable as a
result of damage to the KKR Group arising from a breach by Grantee of any of
Grantee’s agreements with the KKR Group or other wrongdoing), and
notwithstanding any other agreements between the Grantee and the KKR Group
entered into prior to the date hereof.

 
Section 4.5.   Amendments and Waivers.
 


(a)
This Agreement (including the RSU Grant Certificate and Appendices A and B
attached hereto, as applicable) may be amended, supplemented, waived or modified
only in accordance with Section

 
3

--------------------------------------------------------------------------------


4(b) of the Plan or Section 13 of the Plan, as applicable, or as may be required
for purposes of compliance or enforceability with applicable local Law;
provided, however, that the RSU Grant Certificate shall be deemed amended from
time to time to reflect any adjustments provided for under the Plan.




(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
Section 4.6.   Withholding. The provisions of Section 4(d) of the Plan are
incorporated herein by reference and made a part hereof. Regardless of any
action the Corporation takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount, if any, actually withheld by the
Corporation.  The Grantee further acknowledges that the Corporation (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
and (2) is under no obligation to structure the terms of the RSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Grantee is subject to tax in more
than one jurisdiction, the Grantee acknowledges that the Corporation may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Corporation may refuse to issue or deliver Class A Common
Stock or the proceeds of the sale of Class A Common Stock, if the Grantee fails
to comply with the Grantee’s obligations in connection with the Tax-Related
Items as set forth in this Section 4.6.
 
Section 4.7.   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified):
 


(a)
If to the Corporation, to:

 
KKR & Co. Inc.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
 
Attention: General Counsel and Secretary
 


(b)
If to the Grantee, to the most recent address for the Grantee in the books and
records of the Corporation.

 
Section 4.8.   Entire Agreement; Termination of Agreement; Survival.
 


(a)
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, pertaining thereto. The Grantee
acknowledges that the grant of RSUs provided for under this Agreement is in full
satisfaction of any and all grants of equity or equity-based awards that
representatives of the Corporation or its Affiliates, on or prior to the date
hereof, may have informed the Grantee that such Grantee is entitled to receive.

 


(b)
This Agreement shall terminate when the Grantee and all Permitted Transferees
cease to hold any of the RSUs that have been granted hereunder. Notwithstanding
anything to the contrary herein, this Article IV shall survive any termination
of this Agreement.

 
Section 4.9.   Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this


4

--------------------------------------------------------------------------------


Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party.  Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
Section 4.10.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
 
Section 4.11.   Appendices. Appendices A and B constitute part of this
Agreement.
 
Section 4.12.   Further Assurances. The Grantee shall perform all other acts and
execute and deliver all other documents as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.
 
Section 4.13.   Section 409A; Service.
 


(a)
This Section 4.13(a) applies to Grantees who are U.S. tax residents (such as, a
U.S. citizen, green card holder or a U.S. tax resident under the substantial
presence test) to the extent applicable.  All references to any “separation from
service” or termination of Services to be provided by the Grantee shall be
deemed to refer to a “separation from service” within the meaning of Section
409A, if applicable.  Notwithstanding anything herein to the contrary, (i) if at
the time of the Grantee’s termination of Service the Grantee is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or delivery of Class A Common Stock otherwise
payable or provided hereunder as a result of such termination of Service is
necessary in order to prevent any accelerated or additional tax under Section
409A, then, to the extent that Section 409A applies to the RSUs, the Corporation
will defer the commencement of the payment of any such payments or delivery
hereunder (without any reduction in such payments or delivery of Class A Common
Stock ultimately paid or provided to the Grantee) until the date that is six
months following the Grantee’s termination of Service (or the earliest date as
is permitted under Section 409A) and (ii) if any other payments or other
deliveries due to the Grantee hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
deliveries shall be deferred if deferral will make such payment or other
delivery compliant under Section 409A, or otherwise such payment or other
delivery shall be restructured, to the extent possible, in a manner, determined
by the Administrator, that does not cause such an accelerated or additional
tax.  The Corporation shall use commercially reasonable efforts to implement the
provisions of this Section 4.13(a) in good faith; provided that none of the
Corporation, the Administrator nor any of the Corporation’s or its
affiliates’ employees, directors or representatives shall have any liability to
the Grantee with respect to this Section 4.13(a).

 


(b)
Nothing in this Agreement shall be deemed to obligate the Corporation to employ
the Grantee in any capacity whatsoever or to prohibit or restrict the
Corporation from terminating the Grantee’s Service at any time or for any reason
whatsoever.

 
Section 4.14.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.  Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Agreement.
 
[Rest of page intentionally left blank]
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has executed this Agreement as of the date
specified under the signature of the Grantee.
 
KKR & CO. INC.
 
By:

   
Name:
   
Title:
 

 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.
 
“GRANTEE”
 
Electronic Signature


Name: Participant Name


Dated: Grant Date
 
7

--------------------------------------------------------------------------------


APPENDIX A
 
DEFINITIONS
 
In addition to the defined terms set forth in the Plan, the following terms
shall have the following meanings for purposes of the Agreement:
 
“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to Corporation by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in its sole discretion.
 
“Group Partnership” means KKR Group Partnership L.P., a Cayman Island exempted
limited partnership, along with its successor and any other legal entity
designated in the future as a “Group Partnership” by the Corporation.
 
“KKR Group” means (i) the Corporation and KKR Management LLP (and its
successors), (ii) any direct or indirect subsidiaries of the Corporation,
including but not limited to the Group Partnership and its direct and indirect
subsidiaries (not including Portfolio Companies), (iii) KKR Holdings L.P. and
KKR Associates Holdings L.P., their respective general partners, and the direct
or indirect subsidiaries of KKR Holdings L.P. and KKR Associates Holdings L.P.,
respectively, and (iv) any investment fund, account or vehicle that is managed,
advised or sponsored by any member of the KKR Group.
 
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Corporation or any Grantee, as the case may be.
 
“Permitted Transferee” means (A) any person who is a “family member” of the
Grantee, as such term is used in the instructions to Form S-8 under the
Securities Act of 1933, as amended, or any successor form of registration
statement promulgated by the Securities and Exchange Commission (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Grantee and his or her Immediate Family Members; (C) a partnership or limited
liability company whose only partners or stockholders are the Grantee and his or
her Immediate Family Members;  (D) a beneficiary to whom donations are eligible
to be treated as “charitable contributions” for federal income tax purposes; or
(E) any other Person the Administrator consents to.
 
“Person”
 
 means any individual, corporation, partnership, limited liability company,
trust, joint stock company, business trust, unincorporated association, joint
venture, governmental authority or other entity of any nature whatsoever.
 
“Portfolio Company” means any portfolio companies, joint ventures or affiliated
investments that are held as such by the KKR Group.
 
“RSU Grant Certificate” means the RSU Grant Certificate delivered to the Grantee
and attached to this Agreement, as the same may be modified pursuant to Section
4.5(a) of the Agreement.
 
“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
the same may be amended from time to time, and the applicable regulations,
including temporary regulations, promulgated under such Section, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
 “Service Vesting Date” means, with respect to any RSU, the date set forth in
the RSU Grant Certificate as the “Service Vesting Date.”
 
“Settle”, “Settled” or “Settlement” means the discharge of the Corporation’s
obligations in respect of an RSU through the delivery to the Grantee of Class A
Common Stock in accordance with Article II.


A-1

--------------------------------------------------------------------------------


“Transfer” or “Transferred” means with respect to any RSU or Class A Common
Stock, as applicable, any (i) sale, assignment, transfer or other disposition
thereof or any interests therein or rights attached thereto, whether voluntarily
or by operation of Law, or (ii) creation or placement of any mortgage, claim,
lien, encumbrance, conditional sales or other title retention agreement, right
of first refusal, preemptive right, pledge, option, charge, security interest or
other similar interest, easement, judgment or imperfection of title of any
nature whatsoever.
 
A-2

--------------------------------------------------------------------------------


APPENDIX B
 
ADDITIONAL TERMS AND CONDITIONS




--------------------------------------------------------------------------------